DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-17 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,183,731 (Bokhary).

Regarding claim 1, Bokhary discloses a hazardous condition detection device, comprising: 
a main body (emergency condition detector 140; see Fig. 2; Col. 1, lines 18-33; Col. 4, lines 4-25; housing is able to be secured onto a surface; see Fig. 2; typically installed in a residence or building, such as attached to a wall; Col. 1, lines 15-35); 
an alarm unit that is positioned within the main body, said alarm unit being configured to generate at least one of an audible or visual alarm notification (emergency condition detector 140 can emit a visual or audible alarm; housing includes light source to generate a laser light, a speaker to emit sound; Col. 4, lines 14-34; Fig. 2); 
a detection unit that is positioned within the main body, said detection unit being configured to detect a presence of a hazardous condition (emergency condition detector 140 has sensor(s) to detect fire, smoke, gas, temperature, carbon monoxide or radiation; Col. 4, lines 4-14; Fig. 2);
a controller having a wireless interface that is positioned within the main body, said controller including functionality 
wherein the wireless interface includes functionality for communicating with a plurality of external devices, and for selectively contacting at least one of the plurality of external devices based on the type of hazardous condition present in the notification (selectively calls or transmits alert messages to predetermined emergency contacts sent via text message, SMS, MMS, tweet, or voicemail or combination thereof (to external device) includes type of emergency condition; Col. 4, lines 40-60; Fig. 3B; Bokary further discloses contact information such as emergency personnel, such as the fire department can be stored and used to contact in case of an emergency condition, such as a fire; Col. 6, lines 39-53).

Regarding claim 2, Bokhary further discloses wherein the at least one external device comprises a processor enabled device having a mobile application for sending and receiving instructions with the wireless interface (emergency condition 


Regarding claim 3, Bokhary further discloses wherein the detection unit comprises: at least one of a smoke detection sensor, a heat detection sensor, a carbon monoxide detection sensor, a radon detection sensor, a natural gas detection sensor, and a propane gas detection sensor (emergency condition detector 140 has sensor(s) to detect fire, smoke, gas, temperature, carbon monoxide, or radiation; Col. 4, lines 4-14; Fig. 2).

Regarding claim 4, Bokhary further discloses wherein the detection unit comprises: at least two of a smoke detection 

Regarding claim 5, Bokhary further discloses wherein the detection unit comprises: at least three of a smoke detection sensor, a heat detection sensor, a carbon monoxide detection sensor, a radon detection sensor, a natural gas detection sensor, and a propane gas detection sensor (emergency condition detector 140 has sensor(s) to detect fire, smoke, gas, temperature, carbon monoxide, or radiation; Col. 4, lines 4-14; Fig. 2).

Regarding claim 7, Bokhary further discloses wherein the alarm unit comprises both a speaker and at least one light (emergency condition detector 140 can emit a visual or audible alarm; housing includes light source to generate a laser light, a speaker to emit sound; Col. 4, lines 14-34; Fig. 2).



Regarding claim 10, Bokhary further discloses a mobile application for execution on a processor enabled device, said application being encoded with instructions for allowing the processor enabled device to communicate with the wireless interface of the controller (emergency condition detector communicates with other devices, such as smartphones. The smartphones can include a mobile app; the mobile app provides processing instructions to at least one processor associated with a corresponding PWECD or a corresponding SCD as can enable and can facilitate the calculations, determinations, data transmission or data reception, and the sending, receiving, or generating of control signals, commands, alert signals, alert messages and/or primary alert signals in relation to detection of at least one emergency condition and alerting of the at least one emergency condition; see Col. 4 lines 50-67; Col. 5 lines 1-5; Col. 2 lines 22-30; Col. 5, lines 43-67; Col. 8, line 49 -  Col. 9, line 2; Fig. 3).

Regarding claim 16, Bokhary further discloses a location detection unit that is positioned within the main body, said location detection unit including functionality for detecting and reporting a location of the main body to the controller, wherein the wireless interface includes functionality for communicating the detected location to at least one of the 


Regarding claim 17, Bokhary discloses a hazardous condition detection device, comprising: 
a main body (emergency condition detector 140; see Fig. 2; Col. 1, lines 18-33; Col. 4, lines 4-25); 
an alarm unit that is positioned within the main body, said alarm unit being configured to generate at least one of an audible or visual alarm notification (emergency condition detector 140 can emit a visual or audible alarm; housing includes light source to generate a laser light, a speaker to emit sound; Col. 4, lines 14-34; Fig. 2); 5Application No. 16/829,570 Reply to Office Action of December 02, 2020 
a detection unit that is positioned within the main body, said detection unit being configured to detect a presence of a hazardous condition (emergency condition detector 140 has sensor(s) to detect fire, smoke, gas, temperature, carbon monoxide or radiation; Col. 4, lines 4-14; Fig. 2); 
a controller having a wireless interface that is positioned within the main body, said controller including functionality for receiving a notification from the detection unit and activating one or both of the alarm unit and the wireless 
a mobile application for execution on a processor enabled device, said application being encoded with instructions for allowing the processor enabled device to communicate with the wireless interface of the controller (smartphone includes a mobile app to determine the presence of at least one emergency condition; emergency condition detector 140 wirelessly transmits emergency condition to smart phone; (Fig. 2; Col, 3, lines 10-30; Col. 5, lines 30-50); and 
a location detection unit that is positioned within the main body, said location detection unit including functionality for detecting and reporting a location of the main body to the controller, said controller further including functionality for communicating the detected location to the mobile application, and for simultaneously transmitting a notification containing the type of hazardous condition detected (GPS system as part of SCD, the alert message can also include the location, such as GPS coordinates; Col. 4, line 50 – Col. 5, line 40).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,183,731 (Bokhary) in view of US Patent Application Publication No. 2011/0057801 (Logan et al.).

Regarding claim 6, Bokhary discloses the device of claim 1 as discussed above. Furthermore, Bokhary discloses the detection unit comprises: each of a smoke detection sensor, a heat detection sensor, a carbon monoxide detector sensor (emergency condition detector 140 has at least one sensor (s) to detect fire, smoke, gas, temperature, carbon monoxide or radiation; Col. 4, lines 4-14; Fig. 2; there can be various different sensors, such as ionization detectors, temperature detectors, gas detectors, fire detectors, carbon monoxide detectors, radiation detectors, and photoelectric detectors, or combinations tbererof; Col. 5, lines 21-29).

Bokhary fails to expressly disclose a radon detection sensor, a natural gas detection sensor, and a propose gas detection sensor.

Logan discloses a space monitoring system with remote reporting (title), which includes a controller and a plurality of sensors located with the enclosed space. The sensors may include a radon gas detector, a propane or natural gas detector (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,183,731 (Bokhary) in view of US Patent Application Publication No. 2008/0048873 (Araiza-Boys).

Regarding claim 8, Bokhary discloses the device of claim 7 as discussed above. Bokhary fails to expressly disclose wherein the controller includes functionality for instructing the speaker to communicate a type of hazardous condition detected by the detection unit.

Araiza-Boys discloses an in home multi disaster alarm system (title) wherein different audible alerts broadcasted by the speaker are used for different particular type alarms [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bokhary and include different audible alert types for different alarm types, thus being able to communicate to the users the specific type of alarm in a quick fashion.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,183,731 (Bokhary) in view of US Patent Application Publication No. 2017/0086610 (Ross et al.).

Regarding claim 11, Bokhary discloses the device of claim 10, as discussed above. Bokhary fails to expressly disclose the mobile application includes functionality for deactivating the alarm unit on the main body upon receipt of the notification.

Ross discloses a deterrant and alert system for deterring the placement of a foreign substance in a user's beverage. The system includes a housing with a sensor and an alarm that is activated in response to receiving detected movement from the sensor. The system also includes a cell phone with an app to deactivate the alarm (remotely) [0020]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bokhary and include in the app on the mobile device of Bokhary, functionality to deactivate the alarm after notification was given, for convenience of the user to silence alarms quickly and easily, when desired.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,183,731 (Bokhary) in .

Regarding claim 12, Bokhary discloses the device of claim 10 as discussed above. Bokhary fails to expressly disclose a camera that is positioned within the main body, said camera including functionality for capturing a visual image of the hazardous condition, wherein the mobile application is encoded with instructions for displaying the captured visual image.  
Childers discloses an emergency response system and personal device with software app [0019], wherein cameras are present and an alert can automatically activate the camera displays of the surveillance system enabling users to have a visual of the corresponding alerted designated zone or microzone [0019].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bokhary and include cameras within the main body of the system to monitor for hazards and enable external mobile devices to view the visual of the alerted zone so as to quickly gather information about the detected alarm or hazard.

Regarding claim 13, Bokhary discloses the device of claim 10 as discussed above. Bokhary fails to expressly disclose a microphone that is positioned within the main body, said 
Childers discloses that audio content can be recorded from the surveillance system and presented via the user interface [0048]; [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bokhary and utilize microphones within the main body to record sound around environments and present those sounds to users to alert users as to the detected hazard or alarm.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,183,731 (Bokhary) in view of US Patent Application Publication No. 2017/0150304 (Baldasare et al.).

Regarding claims 14 and 15, Bokhary discloses the device of claim 10 as discussed above.  Bokhary fails to expressly disclose a power unit that is positioned within the main body, wherein the mobile application is encoded with instructions for showing a power level of the power unit.  Bokhary further fails to disclose wherein the mobile application is encoded with instructions for providing an audiovisual alert on the processor 

Baldasare discloses a device wherein a user may set a 20% level for battery recharging, meaning that the user will receive an alert from the mobile app once his phone has less than 20% battery charge [0111]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept into the invention of Bokhary so that a user can set a battery threshold for the PWECD or SCD and be alerted by the mobile application when the power level falls below the threshold.

Response to Arguments
Applicant’s filing of a terminal disclaimer to disclaim US 10,636,269 is approved.  The previous double patenting rejection is withdrawn.
Applicant's arguments filed 04/21/21, regarding the previous 102 (a) (1) rejection of claim 1 and subsequent 103 rejections of dependent claims have been fully considered but they are not persuasive. Applicant has amended to include the limitation “with a plurality of external devices, and for selectively contacting at least one of the plurality of external .  
This is unpersuasive.  Bokhary discloses selectively calling or transmitting alert messages to predetermined emergency contacts sent via text message, SMS, MMS, tweet, or voicemail or combination thereof (to external device) includes type of emergency condition; Col. 4, lines 40-60; Fig. 3B; Bokary further discloses contact information such as emergency personnel, such as the fire department can be stored and used to contact in case of an emergency condition, such as a fire; Col. 6, lines 39-53).
Applicant’s arguments regarding new claims 16 and 17 are unpersuasive. Bokhary discloses these limitations (see above rejections).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683